OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND
FIXTURE FILING
by
G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC,
a Delaware limited liability company,
as Mortgagor,

to and in favor of
Bank of America, N.A.,
a national banking association,
as Administrative Agent
This document serves as a Fixture Filing under the Ohio Uniform Commercial Code,
Chapter 1309, et
seq.

Mortgagor’s Organizational Identification Number is 4835622.

1

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
(Maximum Principal Amount of Debt — $50,000,000.00)

This Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (this “Mortgage”), is made as of the 15th day of September, 2010,
by G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC, a Delaware limited liability
company (“Mortgagor”), whose address is c/o Grubb & Ellis Equity Advisors, LLC,
1551 North Tustin Avenue, Suite 300, Santa Ana, California 92705, to BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Administrative Agent”) under a Credit Agreement of even date among Borrower
(as defined below), Bank of America, N.A., and the other lending institutions
which become parties to the Credit Agreement (Bank of America, N.A. and the
other lending institutions which become parties to the Credit Agreement are
collectively referred to as “Lenders” and individually as "Lender”).

Recitals

Mortgagor has requested that Administrative Agent and Lenders make the Loan (as
hereinafter defined) to Mortgagor and Grubb & Ellis Healthcare REIT II Holdings,
LP, a Delaware limited partnership (together with each other party which becomes
a borrower under the Credit Agreement, each of whom with Mortgagor are referred
to herein individually and collectively as "Borrower”). As a condition precedent
to making the Loan, Administrative Agent has required that Mortgagor execute and
deliver this Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing to Administrative Agent.

Grants and Agreements

Now, therefore, in order to induce Administrative Agent and Lenders to make the
Loan to Borrower, Mortgagor agrees as follows:

Article I
Definitions.

As used in this Mortgage, the terms defined in the Preamble hereto shall have
the respective meanings specified therein, and the following additional terms
shall have the meanings specified:

"Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Mortgagor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.

"Accounts” means all accounts of Mortgagor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

"Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

"Beneficiary” means Administrative Agent, on behalf of itself and certain other
Lenders, and its successors and assigns.

"Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

"Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

"Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

"Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

"Credit Agreement” means the Credit Agreement of even date herewith among
Borrower, Administrative Agent and Lenders which sets forth, among other things,
the terms and conditions upon which the proceeds of the Loan will be disbursed,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.

"Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Mortgage.

"Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.

"Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction, Lease or other matter of any
nature that would affect title to the Property.

"Environmental Agreement” means the Environmental Indemnity Agreement of even
date herewith by and among Borrower, Guarantor and Administrative Agent
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.

"Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

"Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Mortgage or any of
the other Loan Documents, including reasonable attorneys’ fees, court costs,
receiver’s fees, management fees and costs incurred in the repair, maintenance
and operation of, or taking possession of, or selling, the Property.

"Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

"Guarantor” means Grubb & Ellis Healthcare REIT II, Inc., a Maryland
corporation, and its personal representatives, successors and assigns.

"Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor to Administrative Agent for the benefit of Lenders, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

"Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.

"Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

"Land” means the real property described in Exhibit A attached hereto and made a
part hereof.

"Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

"Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder. All Leases shall be in
compliance with terms and provisions of the Credit Agreement.

"Letter of Credit” means any letter of credit for the account of Mortgagor or
its nominee in connection with the development of the Land or the construction
of the Improvements, together with any and all extensions, renewals or
modifications thereof, substitutions therefor or replacements thereof.

"Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

"Loan” means the loan from any Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note and the Credit Agreement.

"Loan Documents” means this Mortgage, each Note, the Guaranty, the Environmental
Agreement, the Credit Agreement, any Swap Contract, any application or
reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Mortgagor, Borrower, Guarantor or any other
party or parties have executed and delivered, or may hereafter execute and
deliver, to evidence, secure or guarantee the Obligations, or any part thereof,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.

"Mortgage” means this Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

"Note” means, singly or collectively, those certain Promissory Notes, each dated
of even date herewith made by Borrower and payable, respectively, to the order
of each Lender in the principal face amount of that Lender’s Commitment, such
Promissory Notes being in the aggregate original principal amount of Twenty Five
Million and No/100 Dollars ($25,000,000.00), bearing interest as provided in the
Credit Agreement, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

"Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of this Mortgage.

"Obligations” means all present and future debts, liabilities, obligations,
covenants and duties of Borrower to Beneficiary and Lenders arising pursuant to,
and/or on account of, the provisions of this Mortgage, the Note, the Credit
Agreement or any of the other Loan Documents, including the obligations: (a) to
pay all principal, interest, late charges, prepayment premiums (if any) and
other amounts due at any time under the Note; (b) to pay all Expenses,
indemnification payments, fees and other amounts due at any time under this
Mortgage or any of the other Loan Documents, together with interest thereon as
herein or therein provided; (c) to pay and perform all obligations of Borrower
under any Swap Contract; (d) to perform, observe and comply with all of the
other terms, covenants and conditions, expressed or implied, which Mortgagor
and/or Borrower are required to perform, observe or comply with pursuant to this
Mortgage or any of the other Loan Documents; and (e) to pay and perform all
future advances and other obligations that Mortgagor or any successor in
ownership of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
a writing evidences the parties’ agreement that the advance or obligation be
secured by this Mortgage.

"Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Lenders’ interest in the Property
which are acceptable to Beneficiary as of the date hereof, (b) the Liens and
interests of this Mortgage, and (c) any other Encumbrance that Beneficiary shall
expressly approve in its sole and absolute discretion, as evidenced by a
“marked-up” commitment for title insurance initialed on behalf of Beneficiary or
by a subsequent endorsement to any title insurance policy issued to Beneficiary
and insuring Administrative Agent’s and Lenders’ interest in the Property.

"Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

"Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Mortgagor (or any Borrower) now has or hereafter acquires an interest and
which is used in the construction of, or is placed upon, or is derived from or
used in connection with the maintenance, use, occupancy or enjoyment of, the
Property, including (a) the Accessories; (b) the Accounts; (c) all franchise,
license, management or other agreements with respect to the operation of the
Real Property or the business conducted therein (provided all of such agreements
shall be subordinate to this Mortgage, and Beneficiary shall have no
responsibility for the performance of Mortgagor’s obligations thereunder) and
all general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation
thereof; (d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all of
Mortgagor’s and Borrower’s rights and interests under all Swap Contracts,
including all rights to the payment of money from Beneficiary under any Swap
Contract and all accounts, deposit accounts and general intangibles, including
payment intangibles, described in any Swap Contract; (f) all insurance policies
held by Mortgagor with respect to the Property or Mortgagor’s operation thereof;
(g) all money, mortgages and documents (whether tangible or electronic) arising
from or by virtue of any transactions related to the Property, and all deposits
and deposit accounts of Mortgagor (or any Borrower) with Beneficiary related to
the Property, including any such deposit account from which Mortgagor may from
time to time authorize Beneficiary to debit and/or credit payments due with
respect to the Loan; and (h) all sums at any time on deposit for the benefit of
Mortgagor (or any Borrower) or held by Beneficiary (whether deposited by or on
behalf of Mortgagor or anyone else) pursuant to any of the provisions of this
Mortgage or the other Loan Documents; together with all Additions to and
Proceeds of all of the foregoing.

"Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

"Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Mortgagor’s right, title and interest in and to all Design
and Construction Contracts, all Contracts of Sale and all Refinancing
Commitments.

"Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

"Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights-of-way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Mortgagor
and belonging or appertaining to the Land or Improvements; (b) all right, title
and interest of Mortgagor in all development rights appurtenant to the Land or
Improvements, including, but not limited to, any oil, gas and other mineral
rights; (c) all Claims whatsoever of Mortgagor with respect to the Land or
Improvements, either in law or in equity, in possession or in expectancy;
(d) all estate, right, title and interest of Mortgagor in and to all streets,
roads and public places, opened or proposed, now or hereafter adjoining or
appertaining to the Land or Improvements; and (e) all options to purchase the
Land or Improvements, or any portion thereof or interest therein, and any
greater estate in the Land or Improvements, and all Additions to and Proceeds of
the foregoing.

"Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.

"Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

"State” means the state in which the Land is located.

"Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or any Affiliate [as defined in the Credit
Agreement]), together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.

"Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.

"Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Mortgagor (or its
Affiliate) so long as a writing, such as a Swap Contract, evidences the parties’
intent that such obligations shall be secured by this Mortgage (and any other
Mortgage [as such term is defined in the Credit Agreement]) in connection with
the Loan.

"Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Mortgagor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

"Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

Article II
Granting Clauses; Condition of Grant.

Section 2.1 Conveyances and Security Interests.

In order to secure the prompt payment and performance of the Obligations,
including any and all renewals, or extensions of the whole or any part thereof
(and any such renewals or extensions shall not impair in any manner the validity
of or priority of this Mortgage), Mortgagor (a) GRANTS, MORTGAGES, CONVEYS AND
WARRANTS to Beneficiary the Property TO HAVE AND TO HOLD the Real Property, with
all rights, appurtenances, and privileges thereunto belonging, unto the
Beneficiary, Beneficiary’s successors and assigns forever; (b) grants to
Beneficiary a security interest in the Personalty; (c) assigns to Beneficiary,
and grants to Beneficiary a security interest in, all Condemnation Awards and
all Insurance Proceeds; (d) assigns to Beneficiary, and grants to Beneficiary a
security interest in, all of Mortgagor’s right, title and interest in, but not
any of Mortgagor’s obligations or liabilities under, all Swap Contracts, Design
and Construction Documents, all Contracts of Sale and all Refinancing
Commitments, and all Letters of Credit; and (e) assigns to Beneficiary, and
grants to Beneficiary a security interest in, all Accounts arising from or
related to any transactions related to the Premises (including but not limited
to Mortgagor’s rights in tenants’ security deposits, deposits with respect to
utility services to the Premises, and any deposits, deposit accounts or reserves
hereunder or under any other Loan Documents), and any account or deposit account
from which Mortgagor may from time to time authorize Holder to debit and/or
credit payments due with respect to the Loan or any Swap Contract, all rights to
the payment of money from Beneficiary under any Swap Contract, and all accounts,
deposit accounts and general intangibles including payment intangibles,
described in any Swap Contract. All Persons who may have or acquire an interest
in all or any part of the Property will be deemed to have notice of, and will be
bound by, the terms of the Obligations and each other agreement or Mortgage made
or entered into in connection with each of the Obligations. Such terms include
any provisions in the Note, the Credit Agreement or any Swap Contract which
provide that the interest rate on one or more of the Obligations may vary from
time to time.

Section 2.2 Absolute Assignment of Leases and Rents.

In consideration of the making of the Loan by Lenders to Borrower, the sum of
Ten and No/100 Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Mortgagor absolutely
and unconditionally assigns the Leases and Rents to Beneficiary for the benefit
of Lenders. This assignment is, and is intended to be, an unconditional,
absolute and present assignment from Mortgagor to Beneficiary of all of
Mortgagor’s right, title and interest in and to the Leases and the Rents and not
an assignment in the nature of a pledge of the Leases and Rents or the mere
grant of a security interest therein. So long as no Event of Default shall
exist, however, and so long as Mortgagor is not in default in the performance of
any obligation, covenant or agreement contained in the Leases, Mortgagor shall
have a license (which license shall terminate automatically and without notice
upon the occurrence of an Event of Default or a default by Mortgagor under the
Leases) to collect, but not prior to accrual, all Rents. Mortgagor agrees to
collect and hold all Rents in trust for Beneficiary and to use the Rents for the
payment of the cost of operating and maintaining the Property and for the
payment of the other Obligations before using the Rents for any other purpose.

Section 2.3 Security Agreement and Financing Statement.

This Mortgage (a) creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Mortgage constitutes a security
agreement from Mortgagor to Beneficiary under the Uniform Commercial Code of the
State, and(b) creates a security interest in favor of Beneficiary for all sums
at any time on deposit for the benefit of Mortgagor or held by Beneficiary
(whether deposited by or on behalf of Mortgagor or anyone else) pursuant to any
of the provisions of this Mortgage or the other Loan Documents. In addition to
all of its other rights under this Mortgage and otherwise, Beneficiary shall
have all of the rights of a secured party under the Uniform Commercial Code of
the State, as in effect from time to time, or under the Uniform Commercial Code
in force from time to time in any other state to the extent the same is
applicable Law. This Mortgage shall also be effective as a financing statement
with respect to any other Property as to which a security interest may be
perfected by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Beneficiary are set forth in Section 2.4 below. A carbon,
photographic or other reproduction of this Mortgage or any other financing
statement relating to this Mortgage shall be sufficient as a financing statement
for any of the purposes referred to in this Section. Mortgagor hereby
irrevocably authorizes Beneficiary at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Beneficiary to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage. The foregoing authorization includes Mortgagor’s irrevocable
authorization for Beneficiary at any time and from time to time to file any
initial financing statements and amendments thereto that indicate the Personalty
(i) as “all assets” of Mortgagor or words of similar effect, regardless of
whether any particular asset comprised in the Personalty falls within the scope
of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (ii) as being of an equal
or lesser scope or with greater detail.

Section 2.4 Fixture Financing Statement.

From the date of its recording, this Mortgage shall be effective as a fixture
financing statement within the purview of Section 9-502(b) of the Code with
respect to the Real Property and the goods described herein, which goods are or
are to become fixtures related to the Real Property (collectively, with the
Personalty and other items described in Section 2.3 above, referred to herein as
the “Collateral”). The addresses of Mortgagor (Debtor) and Beneficiary (Secured
Party) are set forth below. This Mortgage is to be filed for recording with the
Recorder of Deeds of the county or the counties where the Property is located.
For this purpose, the following information is set forth:

(a) Name and Address of Debtor:

G&E HC REIT II St. Vincent Cleveland MOB, LLC

c/o Grubb & Ellis Equity Advisors, LLC

1551 North Tustin Avenue, Suite 300

Santa Ana, CA 92705

(b) Name and Address of Secured Party:

Bank of America, N.A., as Administrative Agent

135 South LaSalle Street, 12th Floor

Chicago, Illinois 60603

(c) This document covers goods which are or are to become fixtures.

(d) Debtor is the record owner of the Property.

(e) Debtor’s chief executive office is located in the State of California.

(f) Debtor’s state of formation is Delaware.

(g) Debtor’s exact legal name is as set forth in the first paragraph of this
Mortgage.

(h) Debtor’s organizational identification number is 4835622.

(i) Debtor agrees that:

(i) Where Collateral is in possession of a third party, Mortgagor will join with
Beneficiary in notifying the third party of Beneficiary’s interest and obtaining
an acknowledgment from the third party that it is holding such Collateral for
the benefit of Beneficiary;

(ii) Mortgagor will cooperate with Beneficiary in obtaining control with respect
to Collateral consisting of: deposit accounts, investment property, letter of
credit rights and electronic chattel paper; and

(iii) Until the Obligations are paid in full, Mortgagor will not change the
state where it is located or change its company name without giving Beneficiary
at least thirty (30) days prior written notice in each instance.

Mortgagor hereby appoints Beneficiary as its attorney-in-fact to execute and
file on its behalf any financing statements, continuation statements or other
statements in connection therewith which Beneficiary deems necessary or
reasonably advisable to preserve and maintain the priority of the lien hereof,
or to extend the effectiveness thereof, under the Uniform Commercial Code of the
State or any other laws which may hereafter become applicable. This power, being
coupled with an interest, shall be irrevocable so long as any part of the
Obligations remains unpaid. Mortgagor shall pay to Beneficiary, from time to
time, upon demand, any and all costs and expenses incurred by Beneficiary in
connection with the filing of any such statements including, without limitation,
reasonable attorneys’ fees and all disbursements and such amounts shall be part
of the Obligations secured by this Mortgage.

Section 2.5 Release of Mortgage and Termination of Assignments and Financing
Statements.

If and when Borrower has paid and performed all of the Obligations, and no
further advances are to be made under the Credit Agreement, Beneficiary will
provide a release of the Property from the lien of this Mortgage and termination
statements for filed financing statements, if any, to Mortgagor. Mortgagor shall
be responsible for the recordation of such release and the payment of any
recording and filing costs. Upon the recording of such release and the filing of
such termination statements, the absolute assignments set forth in shall
automatically terminate and become null and void.

Article III
Representations and Warranties.

      Mortgagor makes the following representations and warranties to
Beneficiary and Lenders:

Section 3.1
  Title to Real Property.
 
   

Mortgagor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Mortgagor has the right and
authority to convey the Real Property and does hereby convey the Real Property
with general warranty. The Real Property is subject to no Encumbrances other
than the Permitted Encumbrances.

Section 3.2 Title to Other Property.

Mortgagor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Construction Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

Section 3.3 Property Assessments.

The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.

Section 3.4 Independence of the Real Property.

Except as set forth in any Permitted Encumbrance, no buildings or other
improvements on property not covered by this Mortgage rely on the Real Property
or any interest therein to fulfill any requirement of any Governmental Authority
for the existence of such property, building or improvements; and none of the
Real Property relies, or will rely, on any property not covered by this Mortgage
or any interest therein to fulfill any requirement of any Governmental
Authority. The Real Property has been properly subdivided from all other
property in accordance with the requirements of any applicable Governmental
Authorities.

Section 3.5 Existing Improvements.

The existing Improvements, if any, were, to the best of Mortgagor’s knowledge,
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.

Section 3.6 Leases and Tenants.

The Leases are valid and are in full force and effect, and are in strict
compliance with the requirements set forth in the Credit Agreement. Mortgagor is
not in default under any of the terms thereof. Except as expressly permitted in
the Credit Agreement, Mortgagor has not accepted any Rents in advance of the
time the same became due under the Leases and has not forgiven, compromised or
discounted any of the Rents. Mortgagor has title to and the right to assign the
Leases and Rents to Beneficiary, and no other assignment of the Leases or Rents
has been granted. To the best of Mortgagor’s knowledge and belief, no tenant or
tenants occupying, individually or in the aggregate, more than five percent (5%)
of the net rentable area of the Improvements are in default under their Lease(s)
or are the subject of any bankruptcy, insolvency or similar proceeding.

Article IV
Affirmative Covenants.

Section 4.1 Obligations.

Mortgagor agrees to promptly pay and perform, or cause Borrower to pay and
perform, all of the Obligations, time being of the essence in each case.

Section 4.2 Property Assessments; Documentary Taxes.

Mortgagor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Mortgagor will promptly
pay all stamp, documentary, recordation, transfer and intangible taxes and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Mortgage or any of the other Loan Documents.

Section 4.3 Permitted Contests.

Mortgagor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Mortgagor shall in good faith, and at its cost
and expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) Beneficiary or Lenders are not
subjected to any Claim as a result of such contest, and (d) Mortgagor provides
assurances satisfactory to Beneficiary (including the establishment of an
appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Mortgagor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Mortgagor shall indemnify and save
Beneficiary harmless against all Claims in connection therewith. Promptly after
the settlement or conclusion of such contest or action, Mortgagor shall comply
with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.

Section 4.4 Compliance with Laws.

Mortgagor will comply with and not violate, and cause to be complied with and
not violated, all present and future Laws applicable to the Property and its use
and operation.

Section 4.5 Maintenance and Repair of the Property.

Mortgagor, at Mortgagor’s sole expense, will (a) keep and maintain Improvements
and Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.

Section 4.6 Additions to Security.

All right, title and interest of Mortgagor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further mortgage, conveyance,
assignment or other act by Mortgagor, become subject to the Lien of this
Mortgage as fully and completely, and with the same effect, as though now owned
by Mortgagor and specifically described in the granting clauses hereof.
Mortgagor agrees, however, to execute and deliver to Beneficiary such further
documents as may be required by the terms of the Credit Agreement and the other
Loan Documents.

Section 4.7 Subrogation.

To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary whether or not
from the proceeds of the Loan. This Section shall not be deemed or construed,
however, to obligate Beneficiary to pay or discharge any Lien.

Section 4.8 Leases.

(a) Except as expressly permitted in the Credit Agreement, Mortgagor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Beneficiary.

(b) Beneficiary shall not be obligated to perform or discharge any obligation of
Mortgagor under any Lease. The assignment of Leases provided for in this
Mortgage in no manner places on Beneficiary any responsibility for (i) the
control, care, management or repair of the Property, (ii) the carrying out of
any of the terms and conditions of the Leases, (iii) any waste committed on the
Property, or (iv) any dangerous or defective condition on the Property (whether
known or unknown).

(c) No approval of any Lease by Beneficiary shall be for any purpose other than
to protect Beneficiary’s security and to preserve Beneficiary’s rights under the
Loan Documents, and no such approval shall result in a waiver of a Default or
Event of Default.

Section 4.9 Insurance.

Mortgagor will at all times keep the Property insured in the manner and to the
extent required in the Credit Agreement. In addition, if the area where the
Property is located is now or in the future designated as a special flood hazard
area pursuant to the Flood Disaster Protection Act of 1973 (as amended), and if
the community where the Property is located is participating in the National
Flood Insurance Program, Mortgagor will obtain and continuously maintain a
National Flood Insurance Program Standard Flood Insurance Policy or equivalent
covering the Property. Beneficiary may, from time to time, require such
additional insurance as Beneficiary may determine is reasonably necessary to
protect Beneficiary’s Lien hereunder or to assure repayment of all the
Obligations.

Section 4.10 Insurance/Condemnation Proceeds.

All Insurance/Condemnation Awards will be paid to Beneficiary for application to
the Obligations in the manner and to the extent provided in the Credit
Agreement.

Section 4.11 Beneficiary’s Right to Cause Performance of Covenants.

If Mortgagor fails to maintain any insurance and pay the premiums for insurance
as required in this Article, to pay all taxes, penalties, assessments, charges,
and claims as required in this Article, or to repair and maintain any of the
Property as required in this Article, or if Mortgagor fails to keep or perform
any of Mortgagor’s other covenants herein, Beneficiary may obtain such
insurance, cause such repairs and maintenance to be made, pay such taxes,
penalties, assessments, charges, or claims, or cause such other covenants to be
performed. Mortgagor will pay to Beneficiary on demand all amounts paid by
Beneficiary for the foregoing and the amount of all expenses incurred by
Beneficiary in connection therewith, together with interest thereon from the
date when incurred. Such amounts and interest are secured by this Mortgage,
which creates a Lien in the Property prior to any right, title, interest, lien,
or claim in or upon the Property subordinate to the Lien of this Mortgage. Any
such payments by Beneficiary will not be deemed a waiver of any Default or Event
of Default. Beneficiary is not obligated to exercise Beneficiary’s rights under
this Section and is not liable to Mortgagor for any failure to do so.

Section 4.12 Mechanics Lien Matters.

Mortgagor represents and warrants that no notice of commencement (as identified
in Ohio Revised Code Section 1311.04) as to the Property has been filed or will
be filed prior to the filing for record of this Mortgage and that Mortgagor
shall promptly provide Beneficiary with a copy of all notices of furnishing (as
identified in Ohio Revised Code Section 1311.05) received by Mortgagor.

Article V
Negative Covenants.

Section 5.1 Encumbrances.

Mortgagor will not permit any of the Property to become subject to any
Encumbrance other than the Permitted Encumbrances. Within thirty (30) days after
the filing of any mechanic’s lien or other Lien or Encumbrance against the
Property, Mortgagor will promptly discharge the same by payment or filing a bond
or otherwise as permitted by Law. So long as Beneficiary’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Beneficiary in its sole and absolute discretion, Mortgagor shall have the right
to contest in good faith any Claim, Lien or Encumbrance, provided that Mortgagor
does so diligently and without prejudice to Beneficiary or delay in completing
construction of the Improvements. Mortgagor shall give Beneficiary Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.

Section 5.2 Transfer of the Property.

Mortgagor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Mortgage). A Change of
Control (as such term is defined in the Credit Agreement) shall be deemed to be
a prohibited Transfer of the Property.

Section 5.3 Removal, Demolition or Alteration of Accessories and Improvements.

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary. Mortgagor may remove and dispose of, free from
the Lien of this Mortgage, such Accessories as from time to time become worn out
or obsolete, provided that, either (a) at the time of, or prior to, such
removal, any such Accessories are replaced with other Accessories which are free
from Liens other than Permitted Encumbrances and have a value at least equal to
that of the replaced Accessories (and by such removal and replacement Mortgagor
shall be deemed to have subjected such Accessories to the Lien of this
Mortgage), or (b) so long as a prepayment may be made without the imposition of
any premium pursuant to the Note, such Accessories are sold at fair market value
for cash and the net cash proceeds received from such disposition are paid over
promptly to Beneficiary to be applied to the prepayment of the principal of the
Loan.

Section 5.4 Additional Improvements.

Mortgagor will not construct any Improvements other than those presently on the
Land and those described in the Credit Agreement without the prior written
consent of Beneficiary. Mortgagor will complete and pay for, within a reasonable
time, any Improvements which Mortgagor is permitted to construct on the Land.
Mortgagor will construct and erect any permitted Improvements (a) strictly in
accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right of way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land.

Section 5.5 Restrictive Covenants, Zoning, etc.

Without the prior written consent of Beneficiary, Mortgagor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance or other public or private restrictions limiting or defining the uses
which may be made of the Property. Mortgagor (a) will promptly perform and
observe, and cause to be performed and observed, all of the terms and conditions
of all agreements affecting the Property, and (b) will do or cause to be done
all things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.

Article VI
Events of Default.

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Mortgage:

Section 6.1 Payment Obligations.

Mortgagor or any other Borrower fails to pay (i) any of the Obligations within
five (5) days when due (provided, however, there shall be no five (5) day grace
period for amounts due at maturity or upon acceleration of the Loan), or
(ii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document.

Section 6.2 Transfers.

Mortgagor Transfers, or contracts to Transfer, all or any part of the Property
or any legal or beneficial interest therein (except for Transfers of the
Accessories expressly permitted under this Mortgage). A Change in Control shall
be deemed to be a prohibited Transfer of the Property constituting an Event of
Default.

Section 6.3 Other Obligations.

Mortgagor fails to promptly perform or comply with any of the Obligations set
forth in this Mortgage (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Beneficiary to Mortgagor.

Section 6.4 Event of Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Credit
Agreement, or Borrower or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period).

Section 6.5 Change in Zoning or Public Restriction.

Any change in any zoning ordinance or regulation or any other public restriction
is enacted, adopted or implemented that limits or defines the uses which may be
made of the Property such that the present or intended use of the Property, as
specified in the Loan Documents, would be in violation of such zoning ordinance
or regulation or public restriction, as changed.

Section 6.6 Default Under Leases.

Mortgagor fails duly to perform its obligations under any Material Lease (as
such term is defined in the Credit Agreement), and such failure is not cured
within the grace period, if any, provided in the Material Lease.

Section 6.7 Default Under Other Lien Documents.

A default occurs under any other mortgage, deed of trust or security agreement
covering the Property, including any Permitted Encumbrances.

Section 6.8 Execution; Attachment.

Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.

Article VII
Rights and Remedies.

Upon the happening of any Event of Default, Beneficiary shall have the right, in
addition to any other rights or remedies available to Beneficiary under any of
the Loan Documents or applicable Law, to exercise any one or more of the
following rights, powers or remedies:

Section 7.1 Acceleration.

Beneficiary may accelerate all Obligations under the Loan Documents whereupon
such Obligations shall become immediately due and payable, without notice of
default, notice of acceleration or intention to accelerate, presentment or
demand for payment, protest, notice of protest, notice of nonpayment or
dishonor, or notices or demands of any kind or character (all of which are
hereby waived by Mortgagor).

Section 7.2 Foreclosure; Judicial Foreclosure.

In the event that any provision in this Mortgage shall be inconsistent with any
provision of the State law, the provisions of the State law shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with applicable law. If any provision of this Mortgage
shall grant to Beneficiary any rights or remedies upon an Event of Default which
are more limited than the rights that would otherwise be vested in Beneficiary
under the State law in the absence of said provision, Beneficiary shall be
vested with the rights granted by the State law. Without limiting the generality
of the foregoing, all expenses incurred by Beneficiary to the extent
reimbursable under applicable law, whether incurred before or after any decree
or judgment of foreclosure, and whether or not enumerated in this Mortgage,
shall be added to the Obligations.

Beneficiary may institute one or more actions of foreclosure on this Mortgage or
to institute other proceedings according to law for foreclosure, and prosecute
the same to judgment, execution and sale, for the collection of the Obligations
and all costs and expenses of such proceedings, including reasonable attorneys’
fees and actual attorneys’ expenses.

To the extent permitted by law, Beneficiary has the option of proceeding as to
both the Real Property and the Personalty in accordance with its rights and
remedies in respect of the Property, in which event the default provisions of
the UCC will not apply. Beneficiary also has the option of exercising, in
respect of the Property consisting of Personalty, all of the rights and remedies
available to a secured party upon default under the applicable provisions of the
UCC in effect in the jurisdiction where the Real Property is located. In the
event Beneficiary elects to proceed with respect to the Personalty separately
from the Real Property, whenever applicable provisions of the UCC require that
notice be reasonable, ten (10) days notice will be deemed reasonable.

Section 7.3 Remedies under the Credit Agreement.

Without limiting the other rights and remedies of Beneficiary set forth in this
Mortgage, Beneficiary may exercise any and all rights and remedies of
Beneficiary specified in the Credit Agreement, or at law or equity.

Section 7.4 Possession of Property Not Required.

Upon any sale of any item of the Property made pursuant to judicial proceedings
for foreclosure (“Judicial Sale”), it will not be necessary for any public
officer acting under execution or order of the court (a “Selling Official”) to
have any of the Property present or constructively in his possession.

Section 7.5 Mortgages of Conveyance and Transfer.

Upon the completion of every Judicial Sale, the Selling Official will execute
and deliver to each purchaser a bill of sale or deed of conveyance, as
appropriate, for the items of the Property that are sold. Mortgagor hereby
grants every such Selling Official the power as the attorney-in-fact of
Mortgagor to execute and deliver in Mortgagor’s name all deeds, bills of sale
and conveyances necessary to convey and transfer to the purchaser all of
Mortgagor’s rights, title and interest in the items of Property which are sold.
Mortgagor hereby ratifies and confirms all that such attorneys-in-fact lawfully
do pursuant to such power. Nevertheless, Mortgagor, if so requested by the
Selling Official or by any purchaser, will ratify any such sale by executing and
delivering to such Selling Official or to such purchaser, as applicable, such
deeds, bills of sale or other Mortgages of conveyance and transfer as may be
specified in any such request.

Section 7.6 Recitals.

The recitals contained in any Mortgage of conveyance or transfer made by a
Selling Official to any purchaser at any Judicial Sale will, to the extent
permitted by law, conclusively establish the truth and accuracy of the matters
stated therein, including the amount of the Obligations, the occurrence of a an
Event of Default, and the advertisement and conduct of such Judicial Sale in the
manner provided herein or under applicable law, and the qualification of the
Selling Official. All prerequisites to such Judicial Sale will be presumed from
such recitals to have been satisfied and performed.

Section 7.7 Divestiture of Title; Bar.

To the extent permitted by applicable law, every Judicial Sale, and every sale
made as contemplated by this Mortgage, will operate to divest all rights, title,
and interest of Mortgagor in and to the items of the Property that are sold, and
will be a perpetual bar, both at law and in equity, against Mortgagor and
Mortgagor’s heirs, executors, administrators, personal representatives,
successors and assigns, and against everyone else, claiming the item sold either
from, through or under Mortgagor or Mortgagor’s heirs, executors,
administrators, personal representatives, successors or assigns.

Section 7.8 Receipt of Purchase Money Sufficient Discharge.

A receipt from any person authorized to receive the purchase money paid at any
Judicial Sale, or other sale contemplated by this Mortgage, will be sufficient
discharge therefor to the purchaser. After paying such purchase money and
receiving such receipt, neither such purchaser nor such purchaser’s heirs,
executors, administrators, personal representatives, successors or assigns will
have any responsibility or liability respecting the application of such purchase
money or any loss, misapplication or non-application of any of such purchase
money, or to inquire as to the authorization, necessity, expediency or
regularity of any such sale.

Section 7.9 Purchase by Beneficiary.

In any Judicial Sale, or other public sale made as contemplated by this
Mortgage, Beneficiary may bid for and purchase any of the Property being sold,
and will be entitled, upon presentment of the relevant Loan Documents and
documents evidencing the same, to apply the amount of the Obligations held by it
against the purchase price for the items of the Property so purchased. The
amount so applied will be credited against the Obligations in accordance with
the terms of the Credit Agreement.

Section 7.10 Sale of Portion of Mortgaged Property.

The Lien created by this Mortgage, as it pertains to any Property that remains
unsold, will not be affected by a Judicial Sale of less than all of the
Property.

Section 7.11 Judicial Action.

Beneficiary shall have the right from time to time to sue Mortgagor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Mortgage, as the same become due), without regard to whether or not any of the
other Obligations shall be due, and without prejudice to the right of
Beneficiary thereafter to enforce any appropriate remedy against Mortgagor,
including an action of foreclosure or an action for specific performance, for a
Default or Event of Default existing at the time such earlier action was
commenced.

Section 7.12 Collection of Rents.

Upon the occurrence of an Event of Default, the license granted to Mortgagor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Mortgagor. Beneficiary may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Beneficiary may, but shall not be obligated to, exercise and
enforce any or all of Mortgagor’s rights under the Leases. Without limitation to
the generality of the foregoing, Beneficiary may notify the tenants under the
Leases that all Rents are to be paid to Beneficiary, and following such notice
all Rents shall be paid directly to Beneficiary and not to Mortgagor or any
other Person other than as directed by Beneficiary, it being understood that a
demand by Beneficiary on any tenant under the Leases for the payment of Rent
shall be sufficient to warrant payment by such tenant of Rent to Beneficiary
without the necessity of further consent by Mortgagor. Mortgagor hereby
irrevocably authorizes and directs the tenants under the Lease to pay all Rents
to Beneficiary instead of to Mortgagor, upon receipt of written notice from
Beneficiary, without the necessity of any inquiry of Mortgagor and without the
necessity of determining the existence or non-existence of an Event of Default.
Mortgagor hereby appoints Beneficiary as Mortgagor’s attorney-in-fact with full
power of substitution, which appointment shall take effect upon the occurrence
of an Event of Default and is coupled with an interest and is irrevocable prior
to the full and final payment and performance of the Obligations, in Mortgagor’s
name or in Beneficiary’s name: (a) to endorse all checks and other Mortgages
received in payment of Rents and to deposit the same in any account selected by
Beneficiary; (b) to give receipts and releases in relation thereto; (c) to
institute, prosecute and/or settle actions for the recovery of Rents; (d) to
modify the terms of any Leases including terms relating to the Rents payable
thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and (g) to
do all other acts and things with respect to the Leases and Rents which
Beneficiary may deem necessary or desirable to protect the security for the
Obligations. Any Rents received shall be applied first to pay all Expenses and
next in reduction of the other Obligations. Mortgagor shall pay, on demand, to
Beneficiary, the amount of any deficiency between (i) the Rents received by
Beneficiary, and (ii) all Expenses incurred together with interest thereon as
provided in the Credit Agreement and the other Loan Documents.

Section 7.13 Receiver.

Upon, or at any time prior or after, the filing of any complaint to foreclose
the lien of this Mortgage or instituting any other foreclosure of the liens and
security interests provided for in this Mortgage or any other legal proceedings
under this Mortgage, Beneficiary may, at Beneficiary’s sole option, make
application to a court of competent jurisdiction for appointment of a receiver
pursuant to Ohio Revised Code Section 2735.01 et.seq. and other applicable law
for all or any part of the Property, as a matter of strict right and without
notice to Mortgagor, and Mortgagor does hereby irrevocably consent to such
appointment, waives any and all notices of and defenses to such appointment and
agrees not to oppose any application therefor by Beneficiary, but nothing herein
is construed to deprive Beneficiary of any other right, remedy or privilege
Beneficiary may now have under the law to have a receiver appointed; provided
that the appointment of such receiver, trustee or other appointee by virtue of
any court order, statute or regulation shall not impair or in any manner
prejudice the rights of Beneficiary to receive payment of all of the rents,
issues, deposits and profits pursuant to other terms and provisions set forth in
this Mortgage. Such appointment may be made either before or after sale, without
notice; without regard to the solvency or insolvency, at the time of application
for such receiver, of the person or persons, if any, liable for the payment of
the Obligations; without regard to the value of the Property at such time and
whether or not the same is then occupied as a homestead; without bond being
required of the applicant; and Beneficiary hereunder or any employee or agent
thereof may be appointed as such receiver. Such receiver shall have all powers
and duties prescribed by Ohio Revised Code Section 2735.04 and other applicable
law, including the power to take possession, control and care of the Property
and to collect all rents, issues, deposits, profits and avails thereof during
the pendency of such foreclosure suit and apply all funds received toward the
Obligations, and in the event of a sale and a deficiency where Mortgagor has not
waived its statutory rights of redemption, during the full statutory period of
redemption, as well as during any further times when Mortgagor or its
administrators, legal representatives, successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, issues,
deposits, profits and avails, and shall have all other powers that may be
necessary or useful in such cases for the protection, possession, control,
management and operation of the Property during the whole of any such period. To
the extent permitted by law, such receiver may extend or modify any then
existing Leases and make new leases of the Property or any part thereof, which
extensions, modifications and new leases may provide for terms to expire, or for
options to lessees to extend or renew terms to expire, beyond the maturity date
of the Loan, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
Mortgagor and all persons whose interests in the Property are subject to the
lien hereof, and upon the purchaser or purchasers at any such foreclosure sale,
notwithstanding any redemption from sale, discharge of indebtedness,
satisfaction of foreclosure decree or issuance of certificate of sale or deed to
any purchaser.

Section 7.14 Taking Possession or Control of the Property.

To the extent permitted by Law, and with or without the appointment of a
receiver, or an application therefor, Beneficiary may (a) enter upon, and take
possession of (and Mortgagor shall surrender actual possession of), the Property
or any part thereof, without notice to Mortgagor and without bringing any legal
action or proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Mortgagor and its agents and employees
therefrom.

Section 7.15 Management of the Property.

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.13, Beneficiary or the receiver, as the case may be,
may, at its sole option, (a) make all necessary or proper repairs and Additions
to or upon the Property, (b) operate, maintain, control, make secure and
preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Mortgagor (the costs of completing such
Improvements shall be Expenses secured by this Mortgage and shall accrue
interest as provided in the Credit Agreement and the other Loan Documents).
Beneficiary or such receiver shall be under no liability for, or by reason of,
any such taking of possession, entry, holding, removal, maintaining, operation
or management, except for gross negligence or willful misconduct. The exercise
of the remedies provided in this Section shall not cure or waive any Event of
Default, and the enforcement of such remedies, once commenced, shall continue
for so long as Beneficiary shall elect, notwithstanding the fact that the
exercise of such remedies may have, for a time, cured the original Event of
Default.

Section 7.16 Uniform Commercial Code.

Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Mortgagor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this
Mortgage at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Beneficiary to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties.

Section 7.17 Application of Proceeds.

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations, in such manner and order as Beneficiary may elect.

Section 7.18 Other Remedies.

Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Mortgagor provided under the Loan
Documents or by applicable Laws.

Article VIII
[Reserved].
Article IX
Miscellaneous.

Section 9.1 Rights, Powers and Remedies Cumulative.

Each right, power and remedy of Beneficiary as provided for in this Mortgage, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Mortgage, or in any of the other Loan Documents
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Beneficiary of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Beneficiary of any or
all such other rights, powers or remedies.

Section 9.2 No Waiver by Beneficiary.

No course of dealing or conduct by or among Beneficiary or any Lender and
Mortgagor shall be effective to amend, modify or change any provisions of this
Mortgage or the other Loan Documents. No failure or delay by Beneficiary to
insist upon the strict performance of any term, covenant or agreement of this
Mortgage or of any of the other Loan Documents, or to exercise any right, power
or remedy consequent upon a breach thereof, shall constitute a waiver of any
such term, covenant or agreement or of any such breach, or preclude Beneficiary
from exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, Beneficiary
shall not be deemed to waive the right either to require prompt payment when due
of all other Obligations, or to declare an Event of Default for failure to make
prompt payment of any such other Obligations. Neither Borrower nor any other
Person now or hereafter obligated for the payment of the whole or any part of
the Obligations shall be relieved of such liability by reason of (a) the failure
of Beneficiary to comply with any request of Mortgagor or of any other Person to
take action to foreclose this Mortgage or otherwise enforce any of the
provisions of this Mortgage, or (b) any agreement or stipulation between any
subsequent owner or owners of the Property and Beneficiary, or (c) Beneficiary’s
extending the time of payment or modifying the terms of this Mortgage or any of
the other Loan Documents without first having obtained the consent of Mortgagor,
Borrower or such other Person. Regardless of consideration, and without the
necessity for any notice to or consent by the holder of any subordinate Lien on
the Property, Beneficiary may release any Person at any time liable for any of
the Obligations or any part of the security for the Obligations and may extend
the time of payment or otherwise modify the terms of this Mortgage or any of the
other Loan Documents without in any way impairing or affecting the Lien of this
Mortgage or the priority of this Mortgage over any subordinate Lien. The holder
of any subordinate Lien shall have no right to terminate any Lease regardless of
whether or not such Lease is subordinate to this Mortgage. Beneficiary may
resort to the security or collateral described in this Mortgage or any of the
other Loan Documents in such order and manner as Beneficiary may elect in its
sole discretion.

Section 9.3 Waivers and Agreements Regarding Remedies.

To the full extent Mortgagor may do so, Mortgagor hereby:

(a) to the full extent permitted by law, hereby voluntarily and knowingly waives
its rights to reinstatement and redemption, and to the full extent permitted by
law, waives the benefits of all present and future valuation, appraisement,
homestead, exemption, stay, extension or redemption, right to notice of election
to accelerate the Obligations, and moratorium laws under any state or federal
law;

(b) waives all rights to a marshaling of the assets of Mortgagor or Borrower,
including the Property, or to a sale in the inverse order of alienation in the
event of a foreclosure of the Property, and agrees not to assert any right under
any Law pertaining to the marshaling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Mortgage to a sale of the Property without
any prior or different resort for collection, or the right of Beneficiary to the
payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;

(c) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and

(d) waives and relinquishes any and all rights and remedies which Mortgagor or
any Borrower may have or be able to assert by reason of the provisions of any
Laws pertaining to the rights and remedies of sureties.

Section 9.4 Successors and Assigns.

All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Land and shall apply to and bind the representatives,
successors and assigns of Mortgagor (including any permitted subsequent owner of
the Property), and inure to the benefit of Beneficiary, on behalf of Lenders,
and their respective successors and assigns.

Section 9.5 No Warranty by Beneficiary.

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Mortgagor or to be given to Beneficiary
pursuant to this Mortgage or any of the other Loan Documents, Beneficiary shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Beneficiary.

Section 9.6 Amendments.

This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought.

Section 9.7 Severability.

In the event any one or more of the provisions of this Mortgage or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

Section 9.8 Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any Notice
shall be deemed to have been given either at the time of personal delivery or,
in the case of courier or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or, in the case of facsimile,
upon receipt; provided that service of a Notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this Mortgage
or in any other Loan Document or to require giving of notice or demand to or
upon any Person in any situation or for any reason.

Section 9.9 Joint and Several Liability.

If Mortgagor consists of two (2) or more Persons, the term “Mortgagor” shall
also refer to all Persons signing this Mortgage as Mortgagor, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. Beneficiary may release, compromise, modify or settle with any of
Mortgagor, in whole or in part, without impairing, lessening or affecting the
obligations and liabilities of the others of Mortgagor hereunder or under the
Note. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Mortgagor or any Borrower.

Section 9.10 Rules of Construction.

The words “hereof”, “herein”, “hereunder”, “hereto” and other words of similar
import refer to this Mortgage in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants”. The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation”. The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this
Mortgage unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Mortgage shall have the meaning ascribed to that term in the
Uniform Commercial Code of the State. If a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term shall have the meaning specified
in Article 9.



    Section 9.11 Governing Law; Litigation.

THIS MORTGAGE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO ILLINOIS CHOICE OF LAW PRINCIPLES), EXCEPT WITH RESPECT TO THE
ENFORCEMENT HEREOF AGAINST THE PROPERTY IN THE STATE OF OHIO, WHICH ENFORCEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO
OHIO CHOICE OF LAW PRINCIPLES). TO THE EXTENT THAT THIS MORTGAGE MAY OPERATE AS
A SECURITY AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE OF OHIO,
BENEFICIARY SHALL HAVE ALL RIGHTS AND REMEDIES CONFERRED THEREIN FOR THE BENEFIT
OF A SECURED PARTY, AS SUCH TERM IS DEFINED THEREIN, THE ENFORCEMENT OF WHICH
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO
OHIO CHOICE OF LAW PRINCIPLES).

TO THE MAXIMUM EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY AGREES THAT ALL ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS MORTGAGE SHALL BE TRIED AND
DETERMINED ONLY IN THE STATE AND FEDERAL COURT LOCATED IN THE COUNTY OF COOK,
STATE OF ILLINOIS OR, AT THE SOLE OPTION OF BENEFICIARY, IN ANY OTHER COURT IN
WHICH BENEFICIARY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY, EXCEPT THAT ANY
ACTION TO FORECLOSE THIS MORTGAGE, TO OBTAIN POSSESSION OF THE PROPERTY, TO HAVE
A RECEIVER APPOINTED FOR THE PROPERTY OR TO ENFORCE ANY OTHER REMEDY HEREIN
AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE RELIEF, SHALL
BE BROUGHT ONLY IN THE COUNTY OF CUYAHOGA, STATE OF OHIO. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, MORTGAGOR HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, MORTGAGOR HEREBY WAIVES PERSONAL SERVICE OF PROCESS UPON
MORTGAGOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL DIRECTED TO MORTGAGOR AT THE ADDRESS STATED IN THIS MORTGAGE AND SERVICE SO
MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

Section 9.12 Use of Proceeds.

Mortgagor represents and warrants to Beneficiary (a) that the proceeds of the
Note secured by this Mortgage will be used for the purposes specified in the
Loan Documents, and that the Obligations constitute a business loan, and
(b) that the Loan evidenced by the Note is an exempted transaction under the
Truth In Lending Act, 15 U.S.C. §1601 et seq.

Section 9.13 Cross-Default/Cross-Collateralization.

This Mortgage shall be cross-defaulted and cross-collateralized with all
“Mortgages” (as such term is defined in the Credit Agreement) delivered during
the term of the Loan, whether existing as of the date of this Mortgage or
subsequently made. A default not cured within any applicable grace or cure
period under any of the other Mortgages shall constitute an Event of Default
under this Mortgage. An Event of Default under this Mortgage shall constitute an
Event of Default under all of the other Mortgages. To the extent not prohibited
by applicable law, if Beneficiary, at its option, avails itself of this
cross-collateralization/cross-default provision, Beneficiary shall have the
option to pursue its remedies in any combinations and against any or all of
Beneficiary’s security for the Loan, whether successively, concurrently or
otherwise. Mortgagor acknowledges that Beneficiary is unwilling to make the Loan
unless Mortgagor agrees that this Mortgage and the other Mortgages are
cross-collateralized and cross-defaulted and therefore, since it is in the best
interest of Mortgagor that Beneficiary make the Loan, Mortgagor has agreed to
cross-collateralize and cross-default the Mortgage and the other Mortgages as
set forth hereinabove.

Section 9.14 Other Amounts Secured; Maximum Indebtedness.

Mortgagor acknowledges and agrees that this Mortgage secures the entire
principal amount of the Note and interest accrued thereon, regardless of whether
any or all of the Loan proceeds are disbursed on or after the date hereof, and
regardless of whether the outstanding principal is repaid in whole or part or
are future advances made at a later date, any and all litigation and other
expenses and any other amounts as provided herein or in any of the other Loan
Documents, including, without limitation, the payment of any and all loan
commissions, service charges, liquidated damages, expenses and advances due to
or paid or incurred by Beneficiary in connection with the Loan, all in
accordance with the Loan commitment issued in connection with this transaction
and the Loan Documents. In accordance with the provisions of Ohio Revised Code
Sections 5301.232 and 5301.233, this Mortgage is given to, and the parties
intend that it shall secure, among other items, indebtedness in a maximum amount
of Fifty Million and 00/100 Dollars ($50,000,000.00) evidenced by the Note and
the other Loan Documents, which indebtedness may include advances made by
Lenders, after this Mortgage is filed of record. The making of such advances is
obligatory on the part of Lenders subject to the terms and conditions provided
for in the Loan Documents. The maximum amount of the unpaid balance of such
indebtedness, in the aggregate and exclusive of interest thereon, which is or
will be outstanding at any time, is that set forth above, provided that this
Mortgage shall also secure unpaid balances of advances made by Lenders for the
payment of taxes, assessments, insurance premiums, and other costs incurred for
the protection of the Property as contemplated by Section 5301.233 of the Ohio
Revised Code.

Section 9.15 Adjustable Mortgage Loan Provision.

The Note which this Mortgage secures is an adjustable note on which the interest
rate may be adjusted from time to time in accordance with the terms and
provisions set forth in the Credit Agreement.

Section 9.16 Deed in Trust.

If title to the Property or any part thereof is now or hereafter becomes vested
in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Property shall be construed as a similar prohibition
or restriction against the creation of any lien on or security interest in the
beneficial interest of such trust.

Section 9.17 Collateral Protection.

Unless Mortgagor provides Beneficiary with evidence of the insurance required by
this Mortgage or any other Loan Document, Beneficiary may purchase insurance at
Mortgagor’s expense to protect Beneficiary’s interest in the Property or any
other collateral for the Obligations. This insurance may, but need not, protect
Mortgagor’s interests. The coverage Beneficiary purchases may not pay any claim
that Mortgagor makes or any claim that is made against Mortgagor in connection
with the Property or any other collateral for the Obligations. Mortgagor may
later cancel any insurance purchased by Beneficiary, but only after providing
Beneficiary with evidence that Mortgagor has obtained insurance as required
under this Mortgage or any other Loan Document. If Beneficiary purchases
insurance for the Property or any other collateral for the Obligations,
Mortgagor shall be responsible for the costs of that insurance, including
interest in any other charges that Beneficiary may lawfully impose in connection
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance that Mortgagor may be able to obtain on its own.

Section 9.18 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.19 Rights of Tenants.

Beneficiary shall have the right and option to commence a civil action to
foreclose this Mortgage and to obtain a decree of foreclosure and sale subject
to the rights of any tenant or tenants of the Property having an interest in the
Property prior to that of Beneficiary. The failure to join any such tenant or
tenants of the Property as party defendant or defendants in any such civil
action or the failure of any decree of foreclosure and sale to foreclose their
rights shall not be asserted by Mortgagor as a defense in any civil action
instituted to collect the Obligations, or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Property, any statue or rule
of law at any time existing to the contrary notwithstanding.

Section 9.20 Entire Agreement.

The Loan Documents constitute the entire understanding and agreement among
Mortgagor, Beneficiary and Lenders with respect to the transactions arising in
connection with the Loan, and supersede all prior written or oral understandings
and agreements between Mortgagor, Beneficiary and Lenders with respect to the
matters addressed in the Loan Documents. In particular, and without limitation,
the terms of any commitment by Beneficiary and Lenders to make the Loan are
merged into the Loan Documents. Except as incorporated in writing into the Loan
Documents, there are no representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Loan Documents.

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed under seal
as of the day and year first written above.

MORTGAGOR:

G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,
a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


     
State of California
County of Orange
  §
§
§

This instrument was acknowledged before me on September 7, 2010, by Shannon K S
Johnson, the Chief Financial Officer of Grubb & Ellis Healthcare REIT II, Inc.,
a Maryland corporation, the general partner of Grubb & Ellis Healthcare REIT II
Holdings, L.P., a Delaware limited partnership, the sole Member of G&E HC St.
Vincent Cleveland MOB, LLC, a Delaware limited liability company, on behalf of
said entities.

Printed Name: /s/ Rex Morishita

Notary Public, State of California


3